Denied and Opinion Filed July 20, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00570-CV

                           IN RE ERIC DRAKE, Relator

          Original Proceeding from the 162nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-13508

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Reichek
                           Opinion by Justice Molberg
      In his July 14, 2021 petition for writ of mandamus, writ of prohibition, and

emergency relief, relator is a vexatious litigant challenging various issues related to

the local administrative judge’s denial of his request for permission to file litigation.

Entitlement to mandamus relief requires relator to show that the trial court clearly

abused its discretion and that he lacks an adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Further, a writ of

prohibition is a limited purpose remedy used to enable an appellate court to protect

and enforce its jurisdiction and judgments. Holloway v. Fifth Court of Appeals, 767

S.W.2d 680, 683 (Tex. 1989) (orig. proceeding); In re Herrera, No. 05-14-00394-
CV, 2014 WL 1477922, at *1 (Tex. App.—Dallas April 14, 2014, orig. proceeding)

(mem. op.).

      Based on our review of the petition and record, we conclude that relator has

failed to show his entitlement to the relief requested. We also conclude that this case

does not fall within this Court’s limited jurisdiction to issue a writ of prohibition.

Accordingly, we deny the petition to the extent it seeks a writ of mandamus, and we

dismiss the petition to the extent it seeks a writ of prohibition. Having denied the

petition, we also deny the request for emergency relief as moot.



                                            /Ken Molberg//
210570f.p05                                 KEN MOLBERG
                                            JUSTICE




                                         –2–